Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 	Claims 1, 4, 6-9, 11 and 13 have been amended.  Claims 1-4 and 6-14 are pending.
Response to Arguments and Amendments
In light of amendment the Examiner withdraws SEARS and HENRY as primary references.  \
Neither SEARS nor HENRY discloses a controller for determining before the puffing begins a number of available puffs based on battery power and then subtracting from the number of puffs available after each user puff.   

In light of amendment the Examiner withdraws the ODP rejection towards 16/498,977.

Claim Rejections - 35 USC § 112
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the modified number of available puffs" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The applicant should earlier state “a modified number”.  “by subtracting a number of the detected user’s puff from the intimal number of available puffs to determine a modified number of available puffs”
Claim 1 recites the limitation "the adjusted number of available puffs" in line 12 and 13.  There is insufficient antecedent basis for this limitation in the claim.  The applicant should earlier state “an adjusted number of available puffs”.  
Claim 1 in line 1 states that the need for charging when “the modified number of available puffs” is zero (last 2 lines of claim).  However, the Examiner believes the applicant meant “the adjusted number of available puffs.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/942,221 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘221 application claims narrower subject matter than the broad instant claims.  The ‘211 application claims sensors, controller, and outputs for an aerosol generating device and determines available puffs based on the battery [copending claim 1 and claim 5].  Claims 2-4 and 6-14 see copending claims 2-14, respectively.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/533,836(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘997 application claims sensors and controllers for detecting puffing in an aerosol device and the amount of puffs remaining based upon battery power [copending claim 1, 5, and 11].  The ‘997 further discloses outputting by the controller to a display [copending claim 7]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2017/0238605 MATSUMOTO et al.
MATSUMOTO discloses an aerosol device [abstract].  MATSUMOTO discloses a battery to supply power (11) [Figure 15].  MATSUMOTO discloses a heater (22) to heat a replaceable aerosol (21a) generating material [0060 heating wire of atomizer].  MATSUMOTO discloses a sensor (51) [Figure 15].  MATSUMOTO discloses an output unit (40) [0093].  
	MATSUMOTO discloses a notification controller (52) [Figure 15].  The controller discloses a predetermined number of available puffs based on the battery (11) [0101].  The controller measures each puff action via the detector (51).  When the puff actions exceed the predetermined amount the battery must be charged or replaced [0101].  The battery charge left can be modified by the energization time of the atomizer [0101].  The replacement/charging is indicated via the output unit [0102].
	MATSUMOTO differs in two ways.  MATSUMMOTO counts up to the predetermined (initial number) of puffs when the user puffs.  When the counting up number reaches the predetermined number the battery needs to be replaced.  MATSUMOTO does not adjust the modified number of puffs depending on puff characteristic data.  MATSUMOTO does measure total energization time and compare this to a predetermined energization time.  However, energization time is not number of puffs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748